DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 9 and 10, applicant claims “and a front wall portion with a rear side being open when viewed from bottom” is indefinite.  The phrase seems to claim the front wall portion has a rear side that is open, but it appears from the specification and drawings that it is the squared-shaped portion that has a rear side that is open. 
	 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omamoto (Japanese Patent Publication 2007276623).
	Re claim 1, Omamoto discloses a lower vehicle-body structure of a vehicle, the lower vehicle-body structure comprising left and right rear frames (6) forming a closed cross section extending in a vehicle longitudinal direction; and arm front-end supporting portions that are on lower portions of the rear frames and support left and right trailing arm front ends (21) of a rear suspension, the arm front-end supporting portions each having a squared U-shape portion (as shown in figure 4) including an outer wall portion (30c) on an outer side in a vehicle width direction, an inner wall portion (30b) on an inner side in the vehicle width direction, and a front wall portion (30a) with a rear side being open when viewed from bottom, each of the arm front-end supporting portions including: an extending outer wall portion (71) extending from the outer wall portion to a place in front of the front wall portion, the outer wall portion and the extending outer wall portion being formed by a side sill inner portion joined to each of the rear frames; and 
	Re claim 2, the inner wall portion is formed by a first gusset member (30b); the front wall portion is formed by a second gusset member (30a); and the first gusset member is integrally molded so as to include the extending inner wall portion (50, as shown by figure 4, 30b is molded to have portion 30d which includes the extending inner wall portion).
	Re claim 5, the extending inner wall portion (50) is formed by a gusset member formed by a member different from the inner wall portion.
	Re claim 10, a joint member in the rear frame (the joint of 6 with 5 in figure 2) is provided, the joint member being at a position close to a front portion of the gusset member.

Allowable Subject Matter
Claims 3, 4, and 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663.  The examiner can normally be reached on Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S MORROW/Primary Examiner, Art Unit 3612